Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 and 9 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US Pub. No. 2010/0271839 A1).
As to claim 1, Chan shows a computer keyboard (Fig. 2A and paras. 33 and 34) comprising: a plurality of keys (including keypad layer 113 and printed overlay layer 106, Fig. 2A and para. 37) each having a translucent portion in a shape of a character and a surrounding opaque portion (Fig. 2A and para. 38); and a plurality of light sources 110/112 such that each of the plurality of light sources is placed underneath a corresponding key of the plurality of keys (Fig. 2A and para. 36), wherein each light source of the plurality of light sources is in either an active state (Fig. 2A, 7B and 7C and paras. 49, 67 and 68) or an inactive state (Fig. 7A and para. 66); wherein, in the active state, a subset of the plurality of light sources are activated such that visible light passes through the translucent portion of a corresponding subset of the plurality of keys (Figs. 2A, 7B and 7C and paras. 67 and 68), and wherein in the inactive state, a subset of the plurality of light sources are inactivated such that visible light does not pass through the translucent portion of a corresponding subset of the plurality of keys (Fig. 7A and para. 66).
As to claim 2, Chan shows that the computer keyboard is devoid of number lock key (Figs. 2A, 7B and 7C and paras. 67 and 68).
As to claim 5, Chen shows that the keys have a transparent base 110 (Fig. 2A and para. 41) and the characters on the keys are laminated on the transparent key base (para. 43).
As to claim 6, Chan shows that the plurality of keys includes a smooth interface between respective translucent portions and adjacent opaque portions (Fig. 2A and para. 37), and wherein the plurality of keys includes a translucent film 113 over respective translucent portions and adjacent opaque portions such that respective top layers of the keys are smooth (Fig. 2A and para. 37).
As to claim 9, Chen shows a configuration button (i.e. user input) configured to receive input for toggling a subset of the plurality of light sources between the active state and the inactive state (para. 54).
As to claim 10, Chen shows that a subset of the plurality of light sources is in the active state, the corresponding plurality of keys includes a proper subset of the plurality of keys (Figs. 7A – 7C and paras. 66 – 68).
As to claim 11, Chen shows that members of the proper subset of the plurality of keys are selectable via input to the keyboard (Figs. 7A – 7C and paras. 66 – 68), and wherein a single input selects multiple members of the proper subset of the plurality of keys (Fig. 7B and para. 67).
As to claim 12, Chen shows a keyboard (Fig. 2A and paras. 33 and 34) comprising: a plurality of keys (including keypad layer 113 and printed overlay layer 106, Fig. 2A and para. 37) that include a translucent portion in a shape of a unique character and a surrounding opaque portion (Fig. 2A and para. 38); a plurality of light sources 110/112 disposed beneath the plurality of keys (Fig. 2A and para. 36), each light source of the plurality of light sources is disposed beneath a corresponding key of the plurality of keys (Fig. 2A and para. 36); and a controller 102 communicatively coupled with the plurality of light sources (Fig. 2A and para. 35), wherein the controller: receives input to illuminate a first subset of the plurality of light sources (Fig. 2A and para. 49); illuminates the first subset of the plurality of light sources such that visible light is illuminated from each light source of the first subset of the plurality of light sources and the visible light passes through a corresponding first subset of keys of the plurality of keys via the translucent portions of each key of the first subset of keys resulting in a visual display of the unique characters (Figs. 2A, 7B and 7C and paras. 67 and 68), and a remaining subset of light sources of the plurality of light sources other than the first subset of the plurality of light sources are not illuminated such that visible light does not pass through a corresponding subset of keys and the corresponding inactive set of keys are devoid of any representation of the unique characters (Fig. 7A and para. 66); and receives input to select keys to include in the set of keys (Figs. 2A, 7B and 7C and paras. 67 and 68).
As to claim 13, Chen shows that the opaque portion and the translucent portion are substantially the same color (Figs. 7A – 7C).
As to claim 14, Chen shows that each key of the plurality of keys includes a smooth interface between respective translucent portions and adjacent opaque portions (Fig. 2A and para. 37).
As to claim 15, Chen shows that each key of the plurality of keys includes a translucent film over 113 respective translucent portions and adjacent opaque portions such that respective top layers of each key of the plurality of keys is smooth (Fig. 2A and para. 37).
As to clam 16, Chen shows a configuration key (i.e. user input) that toggles the keyboard between a keyboard active state and a keyboard inactive state (para. 54), wherein in the keyboard active state, visible light passes through each light source of the plurality of light sources and in the keyboard inactive state, visible light does not pass through each light source of the plurality of light sources (Figs. 7A – 7C and paras. 66 – 68).
As to claim 17, Chen shows a set key (i.e. user input) that activates and/or deactivates a light source, of the plurality of light sources, beneath a corresponding key of the plurality of keys when the set key is pressed followed by pressing the corresponding key (para. 54).
As to claim 18, Chen shows that the controller: stores the illumination state of each of the plurality of light sources (inherently performed, par. 35), and illuminates a given light source of the plurality of light sources (Fig. 2A and para. 35).
As to claim 19, Chen shows that the controller: stores the illumination state of each of the plurality of light sources (inherently performed, para. 35), and receives input from one or more of the plurality of keys in conjunction with a given key such that the input changes the illumination state of a corresponding light source of the plurality of light sources from being illuminated to not illuminated or from being not illuminated to illuminated (Fig. 2A and para. 35).
Allowable Subject Matter
Claims 3, 4 , 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627